     Case 3:19-cv-02043-TWR-KSC Document 35 Filed 10/05/20 PageID.365 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAMELA STEWART, individually and                 Case No.: 19cv2043-DMS(KSC)
      on behalf of similarly situated employees,
12
                             Plaintiff,                ORDER RE DISCOVERY
13                                                     CONFERENCE HELD BY
      v.                                               TELEPHONE ON SEPTEMBER 18,
14
                                                       2020
      QUEST DIAGNOSTICS CLINICAL
15
      LABORATORIES, INC.,
16                           Defendant.
17
18         A Discovery Conference was held telephonically with counsel on September 18,
19   2020. The purpose of the conference was to resolve remaining discovery disputes
20   concerning defendant’s production of documents and/or data that plaintiffs requested for
21   use in preparing a motion for class certification. Prior to the Discovery Conference,
22   counsel submitted a Joint Status Report outlining the issues in dispute. [Doc. No. 33.]
23   The following is a summary of matters discussed/resolved during the Discovery
24   Conference:
25         1.      By mid-October 2020, defendant will produce “historical compensation
26   records which include hourly rates of pay” for Patient Service Representatives. [Doc.
27   No. 33, at pp. 2-3.]
28   ///

                                                   1
                                                                               19cv2043-DMS(KSC)
     Case 3:19-cv-02043-TWR-KSC Document 35 Filed 10/05/20 PageID.366 Page 2 of 4



 1         2.      By mid-October 2020, defendant will produce historical compensation
 2   records for all putative class member Patient Service Representatives back to 2003.
 3         3.      Defendant will produce “audit trails” for the rest break class by October 9,
 4   2020, if it has not already done so.
 5         4.      Plaintiffs seeks “final corporate communications regarding compensation of
 6   putative class member Patient Service Representatives.” [Doc. No. 33, at p. 3.] By
 7   October 9, 2020, “[d]fendant will provide the compensation rates and pay bands, along
 8   with any interim adjustments to the same (to the extent they exist), that are applicable to
 9   the putative class member Patient Serve Representatives.” [Doc. No. 33, at p. 3.] By
10   mid-October, defendant will either produce any formal, written policies concerning how
11   pay rates are determined and/or how “pay bands” are evaluated, or advise plaintiffs there
12   are no responsive documents. Plaintiffs may then pursue this topic in a Rule 30(b)(6)
13   deposition.
14         5/6.    Plaintiffs have requested production of resumes and employment
15   applications submitted for Patient Service Representative positions and documents
16   reflecting years of experience of Patient Service Representatives upon hire. [Doc. No.
17   33, at p. 4.] By mid-October 2020, defendant must produce any responsive data
18   maintained by defendant for putative class members, as well as any data maintained by
19   third party vendors. If defendant is unable to obtain cooperation from a third-party
20   vendor, defense counsel will notify plaintiffs’ counsel as soon as possible, so that
21   plaintiffs can serve any third-party vendor(s) with a subpoena.
22         7.      Plaintiffs seeks disclosure of documents reflecting the quantity or quality of
23   work production by Patient Service Representatives. [Doc. No. 33, at p. 5.] As
24   explained during the Discovery Conference, plaintiffs want to discover how defendant
25   tracks or measures the productivity of Patient Service Representatives to determine their
26   effectiveness, efficiency, or accuracy at a location or from one location to another.
27   Defense counsel will research to determine what responsive information may be available
28   that does not require a manual review of individual personnel files. Defense counsel will

                                                   2
                                                                                 19cv2043-DMS(KSC)
     Case 3:19-cv-02043-TWR-KSC Document 35 Filed 10/05/20 PageID.367 Page 3 of 4



 1   then advise plaintiffs’ counsel as soon as possible what types of documents and
 2   information are available. Responsive documents and information must be produced by
 3   mid-October 2020.
 4         8/9.   Plaintiffs have requested “Secret Shopper” reviews obtained through a
 5   Secret Shopper program administered for defendant by a third-party vendor. Plaintiffs
 6   have copies of their own Secret Shopper reviews and believe reviews must exist for other
 7   Patient Service Representatives. [Doc. No. 33, at p. 5.] Defense counsel indicated the
 8   Secret Shopper reviews were conducted randomly to obtain general feedback, and the
 9   reviews did not usually include specific employee names. If a name was mentioned,
10   copies of these reviews may have been placed in individual employees’ personnel files.
11   Defendant contends it would be too burdensome and disproportional to the needs of the
12   case to conduct a manual review to locate copies of any reviews that may have been
13   placed in individual personnel files. Defense counsel must determine whether defendant
14   maintains copies of the Secret Shopper reviews on a collective basis (i.e., not in
15   individual personnel files) and produce any such documents by mid-October 2020. If
16   defendant does not maintain the Secret Shopper reviews on a collective basis, defense
17   counsel must determine whether copies could be obtained from the third-party vendor
18   and produce them by mid-October 2020. If defendant is unable to obtain cooperation
19   from the third-party vendor, defense counsel must notify plaintiffs’ counsel as soon as
20   possible, so that plaintiffs can serve the third-party vendor with a subpoena.
21         10.    Plaintiffs have requested copies of any “validation studies” conducted on the
22   Patient Service Representative position. [Doc. No. 33, at p. 6.] Defendant contends the
23   term “validation studies” is too ambiguous for a search to be conducted. [Doc. No. 33, at
24   p. 6.] During the Discovery Conference, plaintiffs’ counsel explained they want to
25   determine whether any studies have been completed on the different levels of Patient
26   Representatives to determine the need for pay equity adjustments. Defense counsel
27   represented that job descriptions have already been produced, and the criteria for the
28   ///

                                                  3
                                                                                19cv2043-DMS(KSC)
     Case 3:19-cv-02043-TWR-KSC Document 35 Filed 10/05/20 PageID.368 Page 4 of 4



 1   levels have not changed. After some discussion, it was determined it would be best for
 2   plaintiffs to pursue this topic in a Rule 30(b)(6) deposition.
 3         11/12. Plaintiffs seek production of “summary data” as follows: performance
 4   appraisal ratings identified by race, statistical audits, analyses, or reports regarding hiring,
 5   compensation, promotion, and performance evaluations. [Doc. No. 33, at p. 6.]
 6   According to plaintiffs, defendant “conducts compensation evaluations and equity
 7   adjustments for its California Patient Service Representatives,” and defendant should
 8   have already produced “documents related to these evaluations and equity adjustments.”
 9   [Doc. No. 33, at p. 6.] Plaintiff also believes other documents of this nature may exist.
10   [Doc. No. 33, at p. 6.] Defense counsel is researching what performance evaluations and
11   other responsive data are stored electronically and the burden of retrieving any such data
12   for the period September 16, 2016 to the present. [Doc. No. 33, at p. 6.] To the extent
13   responsive documents exist, defendant must produce them by mid-October 2020.
14         Defendant must produce the documents outlined above on a rolling basis so that
15   production will be complete by mid-October 2020 with no further extensions of time.
16         Discovery being sought by defendant was also discussed briefly during the
17   Discovery Conference. In this regard, defendant wants to take plaintiffs’ depositions in
18   late October and November 2020. Defendant is also awaiting phone and medical records
19   from plaintiffs. As soon as possible, plaintiffs must provide defendant with proposed
20   dates on which they are available for their depositions and the date(s) on which they
21   expect to be able to produce the requested documents.
22         IT IS SO ORDERED.
23   Dated: October 5, 2020
24
25
26
27
28

                                                    4
                                                                                   19cv2043-DMS(KSC)
